USCA11 Case: 20-11188        Date Filed: 07/29/2021    Page: 1 of 19



                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 20-11188
                            ________________________

                       D.C. Docket Nos. 1:19-cv-23420-UU,
                              1:17-cr-90877-UU-1

ROBERT DEXTER WEIR, et al.,

                                                               Petitioners-Appellants,

                                        versus

UNITED STATES OF AMERICA,

                                                                Respondent-Appellee.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (July 29, 2021)

Before MARTIN, ROSENBAUM, and LUCK, Circuit Judges.

PER CURIAM:

      Robert Dexter Weir, David Roderick Williams, and Luther Fian Patterson

(“Petitioners”), Jamaican nationals, appeal the denial of their petition for a writ of

error coram nobis. Petitioners were convicted of providing materially false
         USCA11 Case: 20-11188       Date Filed: 07/29/2021   Page: 2 of 19



information to the Coast Guard about their destination in violation of 18 U.S.C.

§ 2237(a)(2)(B). They argue that their convictions violate the Due Process Clause

and the High Seas Clause of the U.S. Constitution. After careful consideration,

and with the benefit of oral argument, we affirm in part and reverse in part. The

district court lacked jurisdiction to deny Petitioners’ Due Process Clause claim on

the merits, so we reverse that ruling and remand the case with instructions to

dismiss that claim for lack of jurisdiction. However, the district court had

jurisdiction to consider Petitioners’ High Seas Clause claims and correctly denied

those claims, so we affirm that ruling.

                                I. BACKGROUND

      On September 14, 2017, the U.S. Coast Guard spotted a vessel, later

identified as the Jossette, speeding towards Haiti from the direction of Jamaica.

The Coast Guard launched a small boat to investigate and intercept the Jossette.

The Coast Guard approached and attempted to stop the Jossette, but the vessel

quickly began to flee. As the Coast Guard pursued the Jossette, the Coast Guard

watched its crew toss approximately 20 to 25 bales of suspected contraband into

the water. The Coast Guard officers eventually drew their weapons, and the

Jossette ended the chase, stopping in international waters near Haiti.

      Weir, the Jossette’s captain, told the Coast Guard that the vessel was

registered in Jamaica. The Coast Guard contacted Jamaica, which confirmed



                                          2
         USCA11 Case: 20-11188        Date Filed: 07/29/2021   Page: 3 of 19



registration of the Jossette and authorized the Coast Guard to board and search the

vessel. When asked about the destination of the Jossette, each member of the

crew, including Petitioners, told the Coast Guard that the vessel’s destination was

the waters near the coast of Jamaica, where they were going to fish. However, that

statement was false, as the Jossette’s actual destination was Haiti.

      On October 18, 2017, Petitioners were named in a criminal complaint

alleging a violation of the Maritime Drug Law Enforcement Act (“MDLEA”). See

46 U.S.C. §§ 70503(a)(1), 70506(b). An affidavit in support of the criminal

complaint stated that the Coast Guard retrieved several bales in nearby waters

matching the description of the bales tossed overboard by the Jossette’s crew,

which tested positive for marijuana. But later, the government admitted that the

Coast Guard did not find any drugs on board the Jossette and that ion scans used to

test for illicit substances showed no indication that marijuana had been on board.

As such, the government was not sure it could have shown beyond a reasonable

doubt that the marijuana was connected to the Jossette.

      On December 13, 2017, the government filed an information charging each

Petitioner solely with “knowingly and intentionally provid[ing] materially false

information to a Federal law enforcement officer during a boarding of a vessel

regarding the vessel’s destination,” in violation of 18 U.S.C. § 2237(a)(2)(B). The

information stated that Petitioners “represented to a Coast Guard officer that the



                                          3
          USCA11 Case: 20-11188       Date Filed: 07/29/2021    Page: 4 of 19



vessel’s destination was the waters near Jamaica, when in truth and in fact, . . . the

vessel’s destination was Haiti.” Petitioners agreed to plead guilty to this single-

count information.

      The district court sentenced each Petitioner to ten months of imprisonment

and one year of supervised release. They were later released from custody and

subsequently removed from the United States to Jamaica. As a result of their

convictions, Petitioners are prohibited from reentering the United States without

permission.

      On August 15, 2019, Petitioners filed a petition for a writ of error coram

nobis. Coram nobis is a “remedy available to vacate a conviction when the

petitioner has served his sentence and is no longer in custody.” United States v.

Peter, 310 F.3d 709, 712 (11th Cir. 2002) (per curiam). Petitioners challenged

their convictions under section 2237(a)(2)(B) on three constitutional grounds: one

challenge under the Due Process Clause and two challenges under the High Seas

Clause. Petitioners argued that under those clauses Congress lacked the authority

to criminalize their extraterritorial conduct and the district court lacked jurisdiction

to convict them. The government opposed the petition. As part of its opposition,

the government included a declaration from an officer with the Coast Guard, as

designee of the Secretary of State, which was dated November 3, 2017 (the

“Secretary of State Declaration” or the “Declaration”). The Declaration stated,



                                           4
           USCA11 Case: 20-11188           Date Filed: 07/29/2021        Page: 5 of 19



“[o]n September 14, 2017, the Government of Jamaica . . . authorized United

States law enforcement to board and search” the Jossette. The Declaration also

stated, “[o]n October 9, 2017, the Government of Jamaica consented to the

exercise of jurisdiction by the United States.” The district court denied the coram

nobis petition, finding that Petitioners did not procedurally default their claims and

that Petitioners’ convictions did not violate the Due Process Clause or the High

Seas Clause. This is Petitioners’ appeal.

                                      II. DISCUSSION

       We review jurisdictional questions de novo. United States v. Bane, 948 F.3d

1290, 1294 (11th Cir. 2020). We review for abuse of discretion a district court’s

denial of a coram nobis petition. Gonzalez v. United States, 981 F.3d 845, 850

(11th Cir. 2020). A district court abuses its discretion if it makes an error of law or

makes a finding of fact that is clearly erroneous. Id. On appeal, Petitioners argue

that the district court erred in denying their coram nobis petition and continue to

challenge their convictions under 18 U.S.C. § 2237(a)(2)(B) on three grounds: one

challenge under the Due Process Clause and two challenges under the High Seas

Clause.1 We address these challenges in turn.



       1
          As the District Court observed, “Petitioners do not clearly state whether they are
mounting a facial or an as-applied challenge to 18 U.S.C. § 2237(a)(2)(B).” Because Petitioners’
briefing in our Court appears to address the constitutionality of their convictions specifically, as
opposed to the constitutionality of section 2237(a)(2)(B) more broadly, we treat their claims as
as-applied challenges. See, e.g., Appellants’ Br. at 14 (“Petitioners’ convictions violate the Due


                                                 5
           USCA11 Case: 20-11188           Date Filed: 07/29/2021        Page: 6 of 19



A.     Due Process Clause Challenge

       We do not reach the merits of Petitioners’ Due Process Clause claim because

we conclude the district court lacked jurisdiction over this claim. A court has

jurisdiction over a coram nobis petition “only when the error alleged is of the most

fundamental character and when no statutory remedy is available or adequate.”

Lowery v. United States, 956 F.2d 227, 228–29 (11th Cir. 1992) (per curiam)

(citation and quotation marks omitted). As such, when a petitioner “fail[s] to

pursue” a claim through a “remedy that is both available and adequate,” the court

cannot review the claim because a procedural default is a jurisdictional barrier to

coram nobis relief. See id. at 229. However, this “doctrine of procedural default

does not apply” to claims of jurisdictional error. Peter, 310 F.3d at 712–13. This

is because a “jurisdictional error implicates a court’s power to adjudicate the

matter before it, [and] such error can never be waived by parties to litigation.” Id.

at 712; see also id. at 715–16 (“When a court without jurisdiction convicts and

sentences a defendant, the conviction and sentence are void from their inception[.]

. . . Accordingly, a writ of error coram nobis must issue to correct the judgment

that the court never had power to enter.”).




Process Clause.”); id. at 26 (“Petitioners’ convictions also separately violate the High Seas
Clause for two distinct reasons.”).



                                                 6
          USCA11 Case: 20-11188        Date Filed: 07/29/2021    Page: 7 of 19



      Here, Petitioners could have raised their Due Process Clause claim earlier in

the criminal proceeding itself or in a 28 U.S.C. § 2255 petition. And they never

provided “sound reasons for failing to seek relief earlier.” United States v. Mills,

221 F.3d 1201, 1204 (11th Cir. 2000). Because they failed to pursue these

available and adequate remedies, they procedurally defaulted this claim.

      And although the doctrine of procedural default does not apply to a claim of

jurisdictional error, this claim does not raise such an error. To be sure, Petitioners

broadly assert that the district court “lacked jurisdiction to accept [their] guilty

pleas” and note that such jurisdictional arguments are “not waivable or subject to

procedural default.” Even so, Petitioners’ specific Due Process Clause arguments

are rooted in whether their due process rights were violated, not whether the

district court had jurisdiction. See, e.g., Appellants’ Br. at 3 (“Section

2237(a)(2)(B) did not provide the constitutionally required notice to Petitioners.”);

id. at 14 (“Petitioners’ convictions violate the Due Process Clause.”); cf. id. at 15

(arguing the government “lacked jurisdiction to prosecute Petitioners” based on

their High Seas Clause challenge).

      Petitioners therefore procedurally defaulted their as-applied Due Process

Clause challenge, and thus the district court lacked jurisdiction to consider it.

Because the district court reached the merits of this claim, we must reverse that




                                            7
           USCA11 Case: 20-11188           Date Filed: 07/29/2021       Page: 8 of 19



ruling and remand the case with instructions to dismiss the claim for lack of

jurisdiction.

B.     High Seas Clause Challenges

       We now consider Petitioners’ two High Seas Clause claims.2 The Define

and Punish Clause of the Constitution authorizes Congress to (1) define and punish

piracies, (2) define and punish felonies committed on the high seas, and (3) define

and punish offenses against the law of nations. United States v. Campbell, 743

F.3d 802, 805 (11th Cir. 2014); see U.S. Const. Art. I, § 8, cl. 10. The second

grant of power is often called the High Seas Clause (or the Felonies Clause), which

is the clause at issue here. Petitioners raise two challenges under the High Seas

Clause.

       First, Petitioners argue the “power conferred by the High Seas Clause can

only be exercised when the proscribed conduct has a nexus to the United States,”

and they say “there was no such nexus here.” Petitioners admit this argument is

“contrary to binding precedent” in this Circuit. Indeed, this Court has “rejected the




       2
            The doctrine of procedural default does not apply to Petitioners’ High Seas Clause
claims. If Congress did not validly enact section 2237(a)(2)(B) under the High Seas Clause, then
the District Court lacked jurisdiction to convict Petitioners of that offense. See United States v.
Saac, 632 F.3d 1203, 1208–09 (11th Cir. 2011) (addressing an “argument that Congress lacked
the authority to enact” a statute under the High Seas Clause and holding “[t]he constitutionality
of . . . the statute under which defendants were convicted[] is a jurisdictional issue”). And “the
doctrine of procedural default does not apply” to a claim of jurisdictional error. Peter, 310 F.3d
at 712–13.



                                                8
          USCA11 Case: 20-11188       Date Filed: 07/29/2021    Page: 9 of 19



same argument that defendants make here—that Congress exceeded its

constitutional authority under the High Seas Clause in passing a statute that

punishes conduct without a nexus to the United States.” Saac, 632 F.3d at 1210.

Our precedent therefore requires us to reject Petitioners’ first challenge.

       Second, Petitioners say that under the High Seas Clause, this Court “has

consistently held that the extraterritorial application of United States law still must

be supported by a principle of extraterritorial jurisdiction recognized by customary

international law.” Petitioners argue the extraterritorial application of section

2237(a)(2)(B) violates the High Seas Clause because it is not supported by

international law. The district court rejected this claim because it found the

application of section 2237(a)(2)(B) satisfied various principles of international

law.

       In response to Petitioners’ position, the government argues that Petitioners

conflate the question of whether Congress had the authority to enact section

2237(a)(2)(B) under its enumerated powers with the separate question of whether

that authority must be supported by a principle of international law. In any event,

the government says the extraterritorial application of section 2237(a)(2)(B) here is

“fully consistent with international law,” so “this Court need not resolve whether

the High Seas Clause is constrained by international law.” Instead, the government




                                           9
           USCA11 Case: 20-11188      Date Filed: 07/29/2021   Page: 10 of 19



says this Court can “assume that it is and conclude that such limits are satisfied” on

these facts.

      Thus, Petitioners’ and the government’s arguments present two issues. First,

we consider whether the extraterritorial application of section 2237(a)(2)(B) here

satisfied a principle of international law. Second, we address whether Congress

had the constitutional authority to enact section 2237(a)(2)(B) under its

enumerated powers. We discuss each issue in turn.

      1.       Principles of International Law

      Again, Petitioners argue that the extraterritorial application of section

2237(a)(2)(B) violated the High Seas Clause because it did not comply with a

principle of international law. We recognize that this Court has addressed

principles of international law together with Congress’s authority under the High

Seas Clause. See, e.g., Saac, 632 F.3d at 1210 (“We now conclude that the [Drug

Trafficking Vessel Interdiction Act] is also justified under the universal principle

[of international law] and thus a constitutional exercise of Congress’s power under

the High Seas Clause.”). As such, we consider here whether the extraterritorial

application of section 2237(a)(2)(B) satisfied a principle of international law. “The

law of nations permits the exercise of extraterritorial criminal jurisdiction by a

nation under five general principles. They are the territorial, national, protective,

universality and passive personality principles.” United States v. Romero-Galue,



                                          10
         USCA11 Case: 20-11188         Date Filed: 07/29/2021    Page: 11 of 19



757 F.2d 1147, 1154 n.20 (11th Cir. 1985) (alteration adopted and quotation marks

omitted).

      We start with the territorial principle, which was one of the principles relied

on by the district court. Under that principle, a nation has jurisdiction to apply its

law in another nation’s territory to the extent provided by international agreement

with that other nation. United States v. Ibarguen-Mosquera, 634 F.3d 1370, 1379

& n.6 (11th Cir. 2011). The district court found the extraterritorial application of

section 2237(a)(2)(B) satisfied the territorial principle because Jamaica, the

Jossette’s flag nation, consented to the Coast Guard’s interference with the Jossette

as well as to U.S. jurisdiction. For support, the district court cited decisions by our

sister circuits holding that the extraterritorial application of U.S. law to a foreign

vessel in international waters satisfies the territorial principle when the vessel’s

flag nation consents. See United States v. Cardales, 168 F.3d 548, 553 (1st Cir.

1999) (“In this case, the Venezuelan government authorized the United States to

apply United States law to the persons on board [a Venezuelan vessel]. Therefore,

jurisdiction in this case is consistent with the territorial principle of international

law.”); United States v. Robinson, 843 F.2d 1, 4 (1st Cir. 1988) (Breyer, J.)

(holding that the vessel’s flag nation’s consent satisfied the territorial principle, a

“perfectly adequate basis in international law for the assertion of American

jurisdiction”); United States v. Suerte, 291 F.3d 366, 375 (5th Cir. 2002) (“Malta,



                                            11
           USCA11 Case: 20-11188         Date Filed: 07/29/2021       Page: 12 of 19



under whose flag Suerte’s vessel was registered, consented to the boarding and

search of his vessel, as well as to the application of United States law. A flag

nation’s consent to a seizure on the high seas constitutes a waiver of that nation’s

rights under international law.”).

       We agree with the district court’s and our sister circuits’ application of the

territorial principle. Again, the territorial principle says the United States has

jurisdiction to apply its law in another nation’s territory to the extent provided by

international agreement with that other nation. See Ibarguen-Mosquera, 634 F.3d

at 1379 & n.6. Similarly, although a foreign-flagged private vessel is usually “not

subject to interference on the high seas” by other nations, as it is subject to the flag

nation’s “exclusive” jurisdiction, “interference with a ship that would otherwise be

unlawful under international law is permissible if the flag state has consented.”

Restatement (Third) of the Foreign Relations Law of the United States §§ 502(2) &

cmt. d, 522(2) & cmt. e (emphasis added) [hereinafter “Restatement”]. 3 In other

words, when a flag nation consents to the United States interfering with its vessel

in international waters or to U.S. jurisdiction over the vessel, that is the

“international agreement” under the territorial principle that allows the United


       3
         See Sosa v. Alvarez-Machain, 542 U.S. 692, 733–34, 737, 124 S. Ct. 2739, 2766–68
(2004) (citing the Restatement as a “recognized” source of “the current state of international
law” because it is “the works of jurists and commentators, who by years of labor, research and
experience, have made themselves peculiarly well acquainted with the subjects of which they
treat”).



                                               12
           USCA11 Case: 20-11188         Date Filed: 07/29/2021       Page: 13 of 19



States to apply its law extraterritorially to that vessel. See Ibarguen-Mosquera, 634

F.3d at 1379 n.6. And the flag nation’s consent can be given through a formalized

agreement, such as a treaty, or through informal means. See Robinson, 843 F.2d at

4 (stating “nations may agree through informal, as well as formal, means” under

the territorial principle); Suerte, 291 F.3d at 376 (citing Restatement § 301 &

cmt. b) (stating that such agreements “may be made informally” because

“international agreements need not be formalized”). Therefore, consistent with the

territorial principle of international law, the United States may interfere with and

exercise jurisdiction over a foreign vessel in international waters to the extent

provided by consent of the vessel’s flag nation.4

       Applying this principle here, the record shows the extraterritorial application

of section 2237(a)(2)(B) to Petitioners satisfied the territorial principle because


       4
          Petitioners argue that consent of a foreign nation is insufficient to support the
extraterritorial application of U.S. law. For support, they cite United States v. Bellaizac-
Hurtado, 700 F.3d 1245 (11th Cir. 2012). In Bellaizac-Hurtado, while noting that Panama
consented to U.S. prosecution of the defendants, this Court held that “drug trafficking is not an
‘Offence[] against the Law of Nations,’” and thus Congress could not “constitutionally proscribe
the defendants’ conduct under the Offences Clause.” Id. at 1247–48. Under the Offences
Clause, Congress only has authority to punish conduct that violates the law of nations. Id. at
1249. Petitioners argue that a foreign nation’s consent must be insufficient to support the
extraterritorial application of U.S. law because otherwise “Panama’s consent would have ended
the inquiry and resort to the authority conferred by the Offences Clause would have been
unnecessary.” Bellaizac-Hurtado is inapplicable. In that case, this Court only decided that
Congress lacked authority to proscribe the defendants’ conduct under the Offences Clause
because it was not a violation of the law of nations. The Court never addressed the separate
question at issue here—whether Congress’s exercise of its authority under its enumerated powers
satisfied a principle of international law, such as the territorial principle. Bellaizac-Hurtado
therefore does not foreclose our holding here.



                                               13
           USCA11 Case: 20-11188            Date Filed: 07/29/2021        Page: 14 of 19



Jamaica, the Jossette’s flag nation, consented to U.S. interference with the Jossette

and to U.S. jurisdiction. As an initial matter, the Secretary of State Declaration

says Jamaica “authorized United States law enforcement to board and search” the

Jossette on September 14, 2017, which means Jamaica consented to U.S.

interference with the vessel the very same day the Coast Guard boarded the

Jossette and Petitioners provided the false information. Even so, Petitioners note

the Declaration says Jamaica did not consent to U.S. jurisdiction until October 9,

2017, whereas Petitioners provided the false information about three weeks prior

on September 14. Based on this chronology, Petitioners argue the United States

lacked jurisdiction over them. But while the Declaration says Jamaica consented

to U.S. jurisdiction on October 9, 2017, this date preceded the criminal complaint

against Petitioners, which was filed on October 18, 2017; this date preceded the

information charging Petitioners with violating section 2237(a)(2)(B), which was

filed in December 2017; and this date was before the district court entered

judgment in January 2018. The Declaration thus shows that Jamaica consented to

U.S. jurisdiction over Petitioners before the criminal case began. 5


       5
          The United States and Jamaica also have an agreement under which one nation can
consent to the extraterritorial application of the other nation’s law. See Agreement Between the
Government of the United States and the Government of Jamaica Concerning Cooperation in
Suppressing Illicit Maritime Drug Trafficking, State Dep’t No. 98-57, 1998 WL 190434 (Mar.
10, 1998). For instance, under the agreement, one nation can “waive its right to exercise
jurisdiction” over its vessel and “authorize the other [nation] to enforce its law against the vessel,
its cargo and persons on board.” Id. at Art. 3(5). Although this agreement is geared towards
“combatting illicit maritime drug traffic,” id. at Art. 1, the record here shows that the Coast


                                                 14
          USCA11 Case: 20-11188           Date Filed: 07/29/2021      Page: 15 of 19



       Petitioners say the Declaration should not be considered because it was not

part of the record in their criminal case. Rather, the government included the

Declaration as part of its opposition to the coram nobis petition. We reject

Petitioners’ assertion. Petitioners never challenged the United States’ jurisdiction

until they filed their coram nobis petition. The government therefore had no need

to proffer the Declaration until it filed its opposition to the petition. We have

allowed the government to “submit evidence in support of its assertion that [an

individual’s] vessel was subject to the jurisdiction of the United States” when the

individual’s “failure to challenge the district court’s jurisdiction [was] at least

partially responsible for the lack of a developed record.” United States v. Iguaran,

821 F.3d 1335, 1338 (11th Cir. 2016) (per curiam) (quotation marks omitted). And

it’s not as if the Declaration was cobbled together in an attempt to gin up U.S.

jurisdiction once Petitioners challenged it in their petition. To the contrary, the

Declaration was dated November 3, 2017, which was two months before the

district court entered judgment in the criminal case and almost two years before

Petitioners sought coram nobis relief.

       This record thus demonstrates that Jamaica, the Jossette’s flag nation,

consented to U.S. interference with the Jossette and to U.S. jurisdiction.


Guard suspected Petitioners of trafficking drugs and that the government originally intended to
charge Petitioners for trafficking drugs. As such, this agreement also demonstrates Jamaica’s
consent under the territorial principle.



                                               15
            USCA11 Case: 20-11188           Date Filed: 07/29/2021        Page: 16 of 19



Therefore, the extraterritorial application of section 2237(a)(2)(B) to Petitioners

satisfied the territorial principle of international law.6

       2.      Congress’s Authority to Enact Section 2237(a)(2)(B)

       We now consider whether section 2237(a)(2)(B) was a valid enactment

under Congress’s enumerated powers. Among other powers, the government

argues that section 2237(a)(2)(B) was a valid enactment under Congress’s powers

in the High Seas Clause and the Necessary and Proper Clause. In its view,

Congress has authority to criminalize designated felonies in international waters

under the High Seas Clause, and section 2237(a)(2)(B), which prohibits providing

materially false information to federal law enforcement, is “necessary” to “enforce

United States laws criminalizing designated felonies on the high seas.”

       The Necessary and Proper Clause grants Congress “broad authority to enact

federal legislation,” as the Clause makes clear that “the Constitution’s grants of

specific federal legislative authority are accompanied by broad power to enact laws

that are convenient, or useful or conducive to the authority’s beneficial exercise.”

United States v. Belfast, 611 F.3d 783, 804 (11th Cir. 2010) (quotation marks

omitted). In considering whether the Necessary and Proper Clause authorizes

Congress to enact a particular federal statute, we “look to see whether the statute

       6
         Because we hold that the extraterritorial application of section 2237(a)(2)(B) to
Petitioners satisfied the territorial principle of international law, we need not consider the
government’s arguments on other principles of international law.



                                                  16
         USCA11 Case: 20-11188       Date Filed: 07/29/2021   Page: 17 of 19



constitutes a means that is rationally related to the implementation of a

constitutionally enumerated power.” Id. (quotation marks omitted).

      This Court has held that the MDLEA was a valid enactment under the High

Seas Clause. See United States v. Estupinan, 453 F.3d 1336, 1338–39 (11th Cir.

2006) (per curiam). The MDLEA makes it unlawful for a person to “knowingly or

intentionally manufacture or distribute, or possess with intent to manufacture or

distribute, a controlled substance” while on board “a vessel subject to the

jurisdiction of the United States.” 46 U.S.C. § 70503(a)(1), (e)(1). This Court has

also held that the Drug Trafficking Vessel Interdiction Act (“DTVIA”) was a valid

enactment under the High Seas Clause. See Saac, 632 F.3d at 1210. The DTVIA

prohibits the operation of a submersible or semi-submersible vessel without

nationality in territorial waters with the intent to evade detection. See 18 U.S.C.

§ 2285(a). Because we’ve established that the MDLEA and the DTVIA were valid

enactments under the High Seas Clause, we next consider whether section

2237(a)(2)(B) was “convenient, . . . useful[,] or conducive” or “rationally related”

to Congress’s implementation of its enumerated power under the High Seas Clause

in the MDLEA and the DTVIA. See Belfast, 611 F.3d at 804 (emphasis and

quotation marks omitted).

      When the Coast Guard or other federal law enforcement seeks to enforce the

MDLEA or the DTVIA in international waters, materially false information can



                                          17
           USCA11 Case: 20-11188       Date Filed: 07/29/2021      Page: 18 of 19



hamper that enforcement. Section 2237(a)(2)(B) therefore helps deter such false

information by imposing criminal sanctions, including a fine and/or imprisonment

for up to five years. See 18 U.S.C. § 2237(b)(1). Indeed, section 2237(a)(2)(B)

was enacted to support “law enforcement at sea.” H.R. Rep. No. 109-333, at 103

(2005) (Conf. Rep.). As such, section 2237(a)(2)(B) was rationally related to

Congress’s implementation of its enumerated power under the High Seas Clause in

the MDLEA and the DTVIA.7 Belfast, 611 F.3d at 804. And even though

Petitioners were not convicted of violating the MDLEA or the DTVIA, the record

shows the Coast Guard suspected Petitioners of trafficking drugs when it asked

about their destination. Also, the government originally intended to charge

Petitioners under the MDLEA for trafficking drugs. On these facts, section

2237(a)(2)(B) was rationally related to the implementation of the MDLEA and is

therefore a valid enactment under the High Seas Clause and the Necessary and

Proper Clause.

                                  III. CONCLUSION

       In sum, the district court lacked jurisdiction to deny Petitioners’ Due Process

Clause claim on the merits, so we reverse that ruling and remand the case with

instructions to dismiss that claim for lack of jurisdiction. However, the district

       7
         The government argues section 2237(a)(2)(B) was also a valid enactment under other
enumerated powers. Because we hold that it was a valid enactment under the High Seas Clause
and the Necessary and Proper Clause, we need not consider the government’s other arguments.



                                             18
         USCA11 Case: 20-11188      Date Filed: 07/29/2021   Page: 19 of 19



court had jurisdiction to consider Petitioners’ High Seas Clause claims and

correctly denied those claims, so we affirm that ruling.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                         19